Citation Nr: 0512947	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for an adjustment 
disorder. 

3.  Entitlement to service connection for a personality 
disorder. 

4.  Entitlement to service connection for substance 
abuse/dependence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO denied service 
connection for schizophrenia, adjustment and personality 
disorders and substance abuse/dependence.  

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Louisville, Kentucky 
regarding the issues on appeal.  A copy of the hearing 
transcript has been associated with the claims file.  During 
the hearing, the veteran maintained that he has personality 
changes as a result of falling from a truck during service.  
Although the RO addressed two issues relative to the 
veteran's personality-1) personality disorder, and 2) 
personality changes due to head injury-the Board notes that 
regardless of the cause of any personality difficulty, the 
veteran has claimed service connection, so the Board will 
address the various theories of entitlement posited by the 
veteran under a single issue-entitlement to service 
connection for a personality disorder.  


REMAND

The veteran maintains that his schizophrenia, adjustment and 
personality disorders, and substance abuse/dependence had 
their onset during his military service.  He maintains that 
he was initially diagnosed with schizophrenia in 1974 
(Transcript (T.) at page (pg.) 4).  He contends that during 
service, he hit his head while exiting a truck which caused 
personality changes.  (T. at page (pgs.) 11, 12).  

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001 VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Review of the record discloses that the veteran 
has not been adequately informed of the information and 
evidence necessary to substantiate his claims of service 
connection for adjustment and personality disorders and 
substance abuse/dependence.  See 38 U.S.C.A. § 5103.  On 
remand, the RO should ensure that the veteran is advised as 
to what is required to substantiate these claims. 

During the March 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified that in 2002, he was 
hospitalized for a "major breakdown" at a VA hospital in 
Murfreesboro, Tennessee (T. at pg. 4).  In addition, on VA 
Form 21-4142, Authorization and Consent To Release 
Information to VA, dated in July 2003, the veteran indicated 
that he had sought treatment for all disabilities from the 
VAMC in Murfreesboro, Tennessee (a specific time frame was 
not provided, but the veteran related that he had continued 
to receive treatment "to present time.")  A review of the 
claims file reflects that while VA outpatient reports from 
the VAMC in Nashville, Tennessee, dated from July 2001 to 
October 2002, are of record, hospital and clinical treatment 
records from the Murfreesboro, Tennessee VAMC are not.  As 
for VA's obligation to secure these records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is necessary.  Id.  

Also, private medical records should be associated with the 
claims file.  In this regard, during the March 2005 hearing, 
the veteran testified that he had continued to seek treatment 
for his schizophrenia and adjustment disorder from two 
psychiatrists, a Dr. David and another whose name he was 
unable to recall.  He also said that he sought treatment from 
a family physician (T. at pgs. 6, 11).  While treatment 
records, dated in February 2004, have been submitted from a 
private facility, Adanta, clinical records from Dr. David and 
any other physician have not been secured.  An attempt should 
be made by the RO to obtain them as they may be pertinent to 
the veteran's service connection claims. 

In addition, the veteran testified that he was to be 
scheduled for a disability determination hearing before the 
Social Security Administration (SSA) hearing (T. at pg. 9).  
The Board notes that SSA disability records of unknown or 
uncertain content must be presumed pertinent to all pending 
VA compensation claims.  Consequently the Board must defer 
action on all claims at issue in this appeal.  VA must obtain 
all SSA records pertinent to the veteran's medical history. 
38 C.F.R. § 3.159(c)(2) (2004); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Finally, with respect to the veteran's claim for service 
connection for substance abuse/dependence, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for 
compensation for a substance abuse disability acquired as 
secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Thus, the issue of entitlement to service connection 
for substance abuse/treatment is deferred pending the 
evidentiary development pursuant to the remand below. 

Accordingly, this case is REMANDED to the RO, for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004) 
with respect to the claims of entitlement 
to service connection for personality and 
adjustment disorders and substance 
abuse/dependence.  The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
yet obtain with respect to these three 
issues.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should also be asked 
to submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159 (2004).  

2.  Among the actions taken to comply 
with the VCAA, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
schizophrenia, adjustment disorder, 
personality disorder, or substance 
abuse/dependence since service discharge 
in 1974, to specifically include all 
treatment reports from the VAMC in 
Murfreesboro, Tennessee, dating from 1974 
to the present.  The RO should also 
attempt to secure all clinical records 
from all of the veteran's treating 
psychiatrists and family physician, to 
specifically include Dr. David (T. at 
pgs. 6, 11).  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them. 

3.  If the veteran has undergone a 
hearing at SSA for disability benefits, 
the RO should obtain any Social Security 
Administration medical records and any 
Administrative Law Judge or agency 
decision pertaining to the veteran's 
disability claim.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's claims of 
entitlement to service connection in 
light of all the evidence of record.  In 
addition, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

